i          i        i                                                                 i      i      i




                                  MEMORANDUM OPINION

                                          No. 04-08-00556-CV

                    IN THE INTEREST OF B.W., W.M., II and T.D-FW., Children

                    From the 25th Judicial District Court, Guadalupe County, Texas
                                     Trial Court No. 06-2134-CV
                              Honorable Gary L. Steel, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: September 17, 2008

DISMISSED

           Appellant April Williams appealed the trial court’s order terminating her parental rights to

her three children and now moves to dismiss the appeal. The motion contains a certificate of service

to the Texas Department of Family and Protective Services and to the fathers of the three children,

who have not opposed the motion. Therefore, we grant the motion and dismiss the appeal. See TEX .

R. APP . P. 42.1(a)(2). No costs shall be assessed against appellant because she is indigent. See TEX .

R. APP . P. 20.1.

                                                                PER CURIAM